Title: From Thomas Jefferson to Sylvanus Bourne, 25 August 1790
From: Jefferson, Thomas
To: Bourne, Sylvanus



Sir
New York August 25th. 1790.

I enclose you herein sundry papers containing a representation from Messrs. Updike & Earle of Providence, who complain that their Sloop Nancy was seized in the Island of Hispaniola, and though without foundation as her acquittal proved, yet they were subjected to the payment of very heavy expenses. It is to be observed that in no Country does Government pay the costs of a defendant in any prosecution, and that often though the party be acquitted, there may have been colourable cause for the prosecution. However this may have been in the present case, should the parties think proper to endeavour by their own agent to obtain a reimbursement from the Government or from individuals of Hispaniola, I take the liberty of recommending their cause to your  patronage so far as evidence and law shall be in their favor. If they address the Government, you will support their demands on the ground of right and amity. If they institute process against individuals, counterpoise by the patronage and weight of your public character, any weight of character which may be opposed to their obtaining of justice. I am Sir &c.,

Thomas Jefferson

